DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Response to Amendment
The amendment filed 16 February 2021 has been entered. Claims 1-9 and 11-22 remain pending in this application.  Claims 1-9 and 16-22 have been amended and claim 10 has been canceled.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 03 September 2020. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-22 have been considered but are moot in view of the new ground(s) of rejection set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “at least one magnetoresistive element, wherein each magnetoresistive element……and the magnetoresistive elements” renders the claim indefinite as it is unclear if there is one or a plurality of magnetoresistive elements.  In the case where there is one magnetoresistive element, the limitation “magnetoresistive elements are arranged in a direction perpendicular to both the magnetically sensitive axis and the stacking direction” is indefinite.  For examination, it was assumed there was at least one magnetoresistive element. 
Clarification is required.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamijima et al. US 2009/0027809 (Kamijima).
Regarding claim 1, Kamijima teaches (Fig. 5 and 9) a magnetic sensor (see abstract – magnetic head.  Also see Fig. 5 – MR multilayer 332) comprising: 
a magnetoresistive element having a multi-layer structure (see Fig. 5 – MR multilayer 332 is a magnetoresistive element per para [0058]); and
at least a soft magnetic body (see Fig. 5 – upper and lower shield layer 334, 330.  Per para [0059] – shield layers 334, 330 are formed of soft-magnetic conductive materials) that is arranged such that the soft magnetic body faces the magnetoresistive element in a stacking direction of the multi-layer structure of the magnetoresistive element (see Fig. 5 – shield layers 334, 330 are arranged to face the MR multilayer 332 in the stacking direction as shown), wherein each soft magnetic body includes two pairs 
Regarding claim 2, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 1, wherein each sloping side of the soft magnetic body is defined at least partially by a sloping line, as viewed in the stacking direction (see Fig. 9 - shield shape defined includes sloping corers which are defined by a line in the middle column of Fig. 9).
Regarding claim 3, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 1, wherein the sloping side is defined only by a straight line, as viewed in the stacking direction (see Fig. 9 – the middle column shown shield shape in which the sloping corner is a straight line).
Regarding claim 4, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 1, wherein the sloping side is defined only by a curved line, as viewed in the stacking direction (see Fig. 9 – the first (alpha) column corresponds to shield shape with curved corners as shown).
Regarding claim 9, Kamijima teaches (Figs. 5 and 9) a magnetic sensor (see abstract – magnetic head.  Also see Fig. 5 – MR multilayer) comprising:
a magnetoresistive element having a multi-layer structure (see Fig. 5 – MR multilayer 332 is a magnetoresistive element per para [0058]); and
at least a soft magnetic body (see Fig. 5 – upper and lower shield layer 334, 330.  Per para [0059] – shield layers 334, 330 are formed of soft-magnetic conductive materials) that is arranged such that the soft magnetic body faces the magnetoresistive element in a stacking direction of the multi-layer structure of the magnetoresistive element (see Fig. 5 – shield layers 334, 330 are arranged to face the MR multilayer 332 in the stacking direction as shown),
wherein each soft magnetic body includes two pairs of straight sides and an obtuse angle or a curved line on at least a part of a circumference thereof as viewed in the stacking direction (see Figs. 5 and 9 – shield layer 334, 330 includes two pairs of straight sides as shown in Fig. 9 with at least curved part).
Regarding claim 11, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 1, wherein said at least a soft magnetic body is a pair of shields, and the pair of shields sandwiches the magnetoresistive element in the stacking direction (see Fig. 5 – upper and lower shield layer 334, 330 sandwich MR multilayer 332).
Regarding claim 12, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 1, wherein said at least a soft magnetic body is a pair of yokes, and the pair of yokes sandwiches the magnetoresistive element in the stacking direction (see Fig. 5 – upper and lower shield layer 334, 330 sandwich MR multilayer 332).
Regarding claim 13, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 1, wherein the magnetoresistive element exhibits a tunneling magnetoresistive effect (see para [0058] – MR element 33 is tunnel magnetoresistive element).
Regarding claim 14, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 1, wherein the magnetoresistive element exhibits a giant magnetoresistive effect (see para [0058] – MR element 33 is giant magnetoresistive element).
Regarding claim 15, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 1, further comprising at least one magnetoresistive element (see Fig. 5 – MR multilayer 332), wherein each magnetoresistive element has a magnetically sensitive axis along which a change in magnetic field is detected (see Fig. 5 - MR multilayer 332 inherently has a sensitive axis), and the magnetoresistive elements are arranged in a direction perpendicular both to the magnetically sensitive axis and to the stacking direction (see Fig. 5 – MR multilayer 332 is arranged perpendicular to sensitive axis.  Also see Fig. 1 – magnetic head includes multiple drive arms including sliders 21),
said at least a soft magnetic body is a plurality of pairs of soft magnetic bodies that shield a magnetic field that is applied to the magnetoresistive elements (see Fig. 5 – upper and lower shield layers 334, 330), and
each pair is arranged such that the pair of soft magnetic bodies faces the magnetoresistive element on both sides of the stacking direction of the magnetoresistive element and such that the pairs of soft magnetic bodies are arranged in the direction perpendicular both to the magnetically sensitive axis and to the stacking direction (see Fig. 5 – shield layers 334, 330 are arranged on each side of the stacking direction of MR multilayer 332 and in a direction perpendicular to both the stacking direction and sensitivity direction).
Regarding claim 16, Kamijima teaches (Fig. 5 and 9) a magnetic sensor (see abstract – magnetic head.  Also see Fig. 5 – MR multilayer) comprising: 
a magnetoresistive element having a multi-layer structure (see Fig. 5 – MR multilayer 332 is a magnetoresistive element per para [0058]); and
a pair of soft magnetic bodies (see Fig. 6 – upper and lower shield layer 334, 330.  Per para [0059] – shield layers 334, 330 are formed of soft-magnetic conductive materials) that are arranged such that the soft magnetic bodies sandwich the magnetoresistive element in a stacking direction of the multi-layer structure (see Fig. 5 – shield layers 334, 330 are arranged to face the MR multilayer 332 in the stacking direction as shown), wherein the soft magnetic bodies collect magnetic field that is applied to the magnetoresistive element (per para [0059] – shield layers 334, 330 are formed of soft-magnetic material and therefore inherently collect magnetic field),
wherein each soft magnetic body includes two pairs of straight sides and at least one sloping side (see Figs. 5 and 9 – shield layer 334, 30 includes two pairs of straight sides as shown in Fig. 9 with at least one sloping corner), which is located between two adjacent ones of the straight sides, such that the sloping side is sloped with respect to each of the adjacent ones of the straight sides, as viewed in the stacking direction (see Figs. 5 and 9 – the sloped corners as shown in Fig. 9 are between two adjacent straight sides and sloped with respect to the sides).
Regarding claim 17, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 16, wherein the magnetoresistive element has a magnetically sensitive axis along which a change in magnetic field is detected, and the pair of soft magnetic bodies is arranged on both opposite sides of the magnetically sensitive axis (see Fig. 5 – MR multilayer 332 is sensitivity in a direction perpendicular to the stacking direction and therefore the shields 334 and 330 are on opposite sides).
Regarding claim 18, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 16, wherein each sloping side of the soft magnetic body is defined at least partially by a sloping line, as viewed in the stacking direction (see Fig. 9 - shield shape defined includes sloping corers which are defined by a line in the middle column of Fig. 9).
Regarding claim 19, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 16, wherein the sloping line side is defined only by a straight line, as viewed in the stacking direction (see Fig. 9 – the middle column shown shield shape in which the sloping corner is a straight line).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijima et al. US 2009/0027809 (Kamijima).
Regarding claim 5, Kamijima teaches (Fig. 5 and 9) the magnetic sensor according to claim 1, but does not explicitly teach wherein the sloping  side is defined by a combination of a curved line and a straight line, as viewed in the stacking direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sloping side taught by Kamijima to include both a curved line and straight line as viewed in the stacking direction since it has been held that the mere change in shape is obvious to one of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Kamijima teaches in Fig. 9 the use of straight sloping sides and curved sloping sides and the influence to the tolerance of the external magnetic field as shown in Fig.10.  The modification of a sloping side with both a straight and curved portion is simply an obvious modification of the prior art.  One would be motivated to make such a modification in order to achieve the desired tolerance of the external magnetic field.  
Regarding claim 6, Kamijima teaches (Figs. 5 and 6) the magnetic sensor according to claim 5, but does not explicitly teach wherein the sloping side is defined by the straight line and two curved lines that are connected to both opposite ends of the straight line, respectively, as viewed in the stacking direction .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sloping side taught by Kamijima to include the straight line and two curved lines that are connected to both opposite ends of the straight line, respectively, as viewed in the stacking direction since it has been held that the mere change in shape is obvious to one of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Kamijima teaches in Fig. 9 the use of straight sloping sides and curved sloping sides and the influence to the tolerance of the external magnetic field as shown in Fig.10.  The modification of a sloping side with both a straight and curved portion is simply an obvious modification of the prior art.  One would be motivated to make such a modification in order to achieve the desired tolerance of the external magnetic field.  
Regarding claim 7, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 1, but does not teach wherein a chamfering area formed by the sloping side is 1.0x10-3 (μm2) or more and 2.5x10 (μm2) or less, as viewed in the stacking direction, wherein the chamfering area is defined by the sloping line side and extensions of the adjacent ones of the straight sides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamfering area taught by Kamijima to be 1.0x10-3 (μm2) or more and 2.5x10 (μm2) or less since it has been held that a change in size or portion is within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237. One would be motivated to make such a modification in order to achieve the predictable results of adjusting the flux pattern in the magnetic body.
Regarding claim 8, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 1, but does not teach wherein a distance between an intersection of an extension of a first line one of the adjacent ones of the straight sides and an extension of a second line one of the adjacent ones of the straight sides and the  sloping side is 1.0x10-3 (μm) or more and 5.0 (μm) or less, as viewed in the stacking direction, and wherein the first line one of the adjacent ones of the straight sides forms a part of a circumference of the soft magnetic body and the second line one of the adjacent ones of the straight sides forms another part of the circumference and is inclined with regard to the first line one of the adjacent ones of the straight sides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Kamijima to have a distance between an intersection of an extension of a first line and an extension of a second line and the corner is 1.0x10-3 (μm) or more and 5.0 (μm) or less, since it has been held that a change in size or portion is within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237. One would be motivated to make such a modification in order to achieve the predictable results of adjusting the flux pattern in the magnetic body.
 Regarding claim 20, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 16, but does not teach wherein the sloping line side is defined by a combination of a curved line and a straight line, as viewed in the stacking direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sloping side taught by Kamijima to include both a curved line and straight line as viewed in the stacking direction since it has been held that the mere change in shape is obvious to one of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Kamijima teaches in Fig. 9 the use of straight sloping sides and curved sloping sides and the influence to the tolerance of the external magnetic field as shown in Fig.10.  The modification of a sloping side with both a straight and curved portion is simply an obvious modification of the prior art.  One would be motivated to make such a modification in order to achieve the desired tolerance of the external magnetic field.  
Regarding claim 21, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 16, wherein a chamfering area formed by the sloping side is 1.0x10-3 (μm2) or more and 2.5x10 (μm2) or less, as viewed in the stacking direction, wherein the chamfering area is defined by the sloping line side and extensions of the adjacent ones of the straight sides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamfering area taught by Kamijima to be 1.0x10-3 (μm2) or more and 2.5x10 (μm2) or less since it has been held that a change in size or portion is within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237. One would be motivated to make such a modification in order to achieve the predictable results of adjusting the flux pattern in the magnetic body.
Regarding claim 22, Kamijima teaches (Figs. 5 and 9) the magnetic sensor according to claim 16, wherein a distance between an intersection and the  sloping side is 1.0x10-3 (μm) or more and 5.0 (μm)  or less, as viewed in the stacking direction, and wherein an extension of a long side one of the adjacent ones of the straight sides of the soft magnetic body and an extension of a short side one of the adjacent ones of the straight sides of the soft magnetic body intersect at the intersection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Kamijima to have a distance between an intersection of an extension of a first line and an extension of a second line and the corner is 1.0x10-3 (μm) or more and 5.0 (μm) or less, since it has been held that a change in size or portion is within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237. One would be motivated to make such a modification in order to achieve the predictable results of adjusting the flux pattern in the magnetic body.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. US 2013/0152702 – teaches a torque sensor apparatus which includes magnetic sensors held between magnetic flux collecting portions having square shape with curved edges as shown in Fig. 12A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/           Primary Examiner, Art Unit 2868